     Case 3:18-cv-00023-MMD-WGC Document 41 Filed 04/15/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     STANLEY RIMER,                                  Case No. 3:18-cv-00023-MMD-WGC

7                                 Petitioner,                         ORDER
            v.
8

9     RENEE BAKER, et al.,

10                            Respondents.

11

12         Petitioner Stanley Rimer filed an unopposed motion for extension of time (first

13   request) (ECF No. 40). The Court finds good cause to grant the motion.

14         It is therefore ordered that Petitioner's unopposed motion for extension of time (first

15   request) (ECF No. 40) is granted. Petitioner will have up to and including July 15, 2020,

16   to file a response to the motion to dismiss (ECF No. 27).

17         DATED THIS 15th day of April 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
